                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         GREGORY L. FLETCHER,
                                   4                                                        Case No. 18-cv-03520-YGR (PR)
                                                        Plaintiff,
                                   5                                                        ORDER OF DISMISSAL
                                                  v.
                                   6
                                         WARDEN OF SALINAS VALLEY STATE
                                   7     PRISON, et al.,
                                   8                    Defendants.

                                   9          Plaintiff filed the above-titled civil rights action pursuant to 42 U.S.C. § 1983, alleging
                                  10   violations of his constitutional rights by prison officials at Salinas Valley State Prison (“SVSP”).
                                  11   Plaintiff’s complaint is now before the Court for review pursuant to 28 U.S.C. §1915A, along with
                                  12   his motion for leave to proceed in forma pauperis, which will be granted in a separate Order.
Northern District of California
 United States District Court




                                  13   Plaintiff seeks monetary damages.
                                  14          For the reasons discussed below, the complaint is DISMISSED pursuant to 28 U.S.C.
                                  15   § 1915A.
                                  16                                              DISCUSSION
                                  17     I.   STANDARD OF REVIEW
                                  18          A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                  20   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  21   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                  22   monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se
                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                  24   Cir. 1988).
                                  25          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  26   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  27   the alleged violation was committed by a person acting under the color of state law. West v.
                                  28   Atkins, 487 U.S. 42, 48 (1988).
                                        II.     LEGAL CLAIMS
                                   1
                                                The instant complaint alleges a violation of Plaintiff’s Eighth Amendment rights stemming
                                   2
                                       from an incident on November 30, 2017 in which Plaintiff claims that he “had an attempt[ed]
                                   3
                                       assassination made on his life” (apparently he suffered a blow to the head, which rendered him
                                   4
                                       unconscious) even after Plaintiff requested that Defendants remove him from being housed SVSP
                                   5
                                       because he claimed his life was in danger. Dkt. 1 at 3, 8. Such a claim is duplicative of his claim
                                   6
                                       pending in this Court in a previously-filed matter, and it will therefore be dismissed as explained
                                   7
                                       below. See Case No. C 18-3350 YGR (PR).
                                   8
                                                The Court may dismiss as frivolous a complaint that merely repeats pending or previously
                                   9
                                       litigated claims. 28 U.S.C. § 1915A. See Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir.
                                  10
                                       1995).
                                  11
                                                Plaintiff has previously filed a civil rights action against similar SVSP prison officials that
                                  12
Northern District of California




                                       is currently pending in this Court. See Case No. C 18-3350 YGR (PR). The Court has reviewed
 United States District Court




                                  13
                                       the earlier filed complaint and determined that it alleges the same cause of action as the one
                                  14
                                       alleged in the instant complaint against the same SVSP Defendants. Compare Dkt. 1 to Dkt. 1 in
                                  15
                                       Case No. C 18-3350 YGR (PR).
                                  16
                                                Accordingly, the instant complaint filed against the SVSP Defendants in this matter is
                                  17
                                       DISMISSED as repetitive and frivolous. 28 U.S.C. § 1915A(b)(1).
                                  18
                                                                                   CONCLUSION
                                  19
                                                For the foregoing reasons, Plaintiff’s action is DISMISSED as duplicative and frivolous.
                                  20
                                       28 U.S.C. § 1915A (b)(1). The Clerk of Court shall terminate all pending motions as moot and
                                  21
                                       close the file.
                                  22
                                                IT IS SO ORDERED.
                                  23
                                       Dated: January 16, 2019
                                  24
                                                                                          ______________________________________
                                  25                                                      YVONNE GONZALEZ ROGERS
                                                                                          United States District Judge
                                  26
                                  27

                                  28
                                                                                           2
